Title: From George Washington to Brigadier General Jacob Bayley, 25 November 1778
From: Washington, George
To: Bayley, Jacob


  
    Sir
    [Fredericksburg, N.Y., 25 November 1778]
  
Your favor of the 5th Inst. was presented me by your son.
  The continuance of the enemy in this quarter—the hazard we should run by detaching from the army—the condition of our supplies <in> your quarter which fall infinitely short of what I was led to expect with some other weighty considerations, make it necessary to suspend the expedition to Canada for this winter. But as I do not give up the idea of an enterprise at a more convenient season & under more favorable circumstances you will still exert yourself in obtaining an exact state of the enemies affairs and strength particularising their Regiments & corps, with the general temper of the Canadians.
The further procuring of Snow shoes with such articles as are only wanted in a winter expedition may be totally discontinued—But you may still assist in promoting, and encreasing the magazines of flour in the places formerly marked out, to be ready when it shall be judged proper to reassume the expedition.
It would there is no doubt, be a desirable thing to have a quantity of provision laid up in Canada, in the manner you propose—but Should we encourage the frenchman wch you mention, in this way it might serve only to point to our objects, and give the enemy an early alarm—This makes me rather hesitate on the propriety of employing him, even supposing his fidelity certain—He may however be used to answer other intentions (such as giving information)—at least till we are more determined on the expedition.
  I am really unwilling to incur and accumulate the debt of the Continent by doing any thing at present towards cloathing the Indians you speak of—The[y] must not however by a total neglect be 
    
    
    
    suffered to get too much out of humor—you may furnish them with provisions—and must endeavour to preserve a good understanding, by civil treatment & without running into unnecessary expence.
It is not in my power at present to make you a remittance of the silver Dollars in your account; but I have drawn on the military chest for, 5,000 Dollars which is put into the hands of your Son.
You will be pleased to persevere in clearing the road so long as the weather will admit of such duty.
As to appointing an issuing Commissary in your quarter, it is a matter which rests with the Commissary general. But at present there is no such officer necessary, when he is wanted I would suppose there will be no objection to the gentleman you mention. I am Sir &

  G.W.

